ZEHMER, Judge
(dissenting).
Appellant was employed as an electrician and vocational instructor, not a guard. This incident occurred while he was trying to perform certain repairs with the assist-*1283anee of two prisoners assigned to him for that purpose. Appellant did not maintain direct sight and sound supervision of them at all times they were performing work. The hearing officer found that the formal rule requirement of sight and sound supervision had been modified by DOC through customary practice in some instances. This is a finding of fact, not a conclusion of law, and is a matter within the hearing officer’s discretion to decide. I believe the record contains sufficient evidence to support this finding in the exercise of the hearing officer’s discretion. To permit PERC to overrule this finding and insist upon strict enforcement of the rule in this instance amounts to arbitrary, if not unreasonable, selective enforcement. I would reverse the appealed order with directions to enter an order in conformance with the hearing officer’s recommended order.